Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objection 
Claim 21 is objected to for being dependent upon claim 19, but having a different preamble. Applicant is advised to change the preamble of dependent 21 to read “the terminal device of claim 19”according to the preamble of the independent claim 19. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 14 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20160330630) in view of Jeon (US 2019/0215781).
Referring to claim 1, Yoo discloses a method for transmitting information, applied to a network side device (FIG. 3B, abstract and Par. 11, “the device may transmit control information (e.g., ACK/NACK, CSI, etc.) to a corresponding device . . . device may report control information quasi-periodically”. Note that the CSI is reported as control information and further the CSI is transmitted quasi-periodically) and comprising: 
sending first information to a terminal device, the first information comprising a resource indicator for performing a quasi-periodic Channel State Information (CSI) feedback (FIG. 3A and 3B, Par. 55, “base station 105-a may establish connections with UE 115-a and UE 115-b. Base station 105-a may send CSI reporting configuration information to both UE 115-a and UE 115-b that indicates a reporting schedule according to which UE 115-a and UE 115-b should report control information (e.g., CSI, etc.) to base station 105-a”. Par. 67, “UE1 and UE2 . . . may be scheduled to report CSI during uplink TTI 370”, “Each UE 115 may determine that its respective reporting interval CSI UE1 320-c . . . is scheduled within uplink TTIs 370”, note that uplink control information (CI), e.g., CSI is scheduling information transmitted on a PUCCH to the UE and the UE determines the interval or a periodic value of sending CSI feedback to the base station based on the scheduling information sent by the base station. Thus, the scheduling information that the Quasi-periodic CSI is sent is equivalent to first information indicator for performing Quasi-periodic CSI) and duration candidate values of the quasi-periodic CSI (Par. 20, “identifying a transmission time interval (TTI) associated with transmitting first CSI feedback”.  Par. 39, ”the UE reports CSI quasi-periodically via a frequency channel of a shared frequency band based on a periodic reporting schedule and control feedback window”. Note that the base station sends a time window that for UE to send Quasi-CSI during that window. This time window defines a duration of time candidate designated for 
and sending second information to the terminal device, the second information comprising determination information for determining a duration of the quasi-periodic CSI feedback from the candidate values. Par. 55, “Base station 105-a may additionally send a control feedback window to UE 115-a and UE 115-b designating time thresholds prior and/or subsequent to specified reporting TTIs (e.g., subframes, symbols, etc.) for which quasi-periodic CSI reporting is configured”. Par. 11, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the designated TTI during which the UE may transmit control information”. Par. 63, “base station 105 may transmit scheduling information to one or more UEs 115 indicating an interval where a UE 115 may transmit CSI”. Note that time threshold designates a time duration, which determines quasi-periodic CSI feedback for reporting. Further, note that the control feedback sent by the base station to the UE is equivalent to the second information. This control feedback window designates a designated time threshold, which reads on the quasi-periodic CSI. 
Yoo is not relied on for sending an activation indicator for activating the quasi-periodic CSI feedback.
In an analogous art, Jeon discloses sending an activation indicator for activating the quasi-periodic CSI feedback (Par. 374, “At step 3008, the base station may transmit, to the wireless device, a DCI indicating the activation of SP CSI (e.g., activation of SP CSI reporting), for example, if the base station determines to receive the one or more SP CSI reports via the uplink shared channel. For example, the selection of the DCI for the SP CSI activation indication may implicitly indicate that the one or more SP CSI reports should be reported via an uplink shared channel”. Note that DCI is a downlink control information for indicating an activation of SP CSI (semi-persistent CSI). SP CSI is equivalent to qusi-periodic CSI).

Referring to claim 4, the combination of Yoo/Jeon discloses the method of claim 1 , wherein the resource indicator for performing the quasi-periodic CSI feedback comprises at least one of: indication information for indicating a Physical Uplink Control Channel (PUCCH) resource used to perform the quasi-periodic CSI feedback or indication information for indicating a Physical Uplink Shared Channel (PUSCH) resource used to perform the quasi-periodic CSI feedback; and the duration candidate values of the quasi-periodic CSI feedback comprise: candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback (Yoo, Par. 11, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI,”. Par. 41, “UE may be semi-statically configured to report fast feedback, regular feedback using PUCCH or PUSCH resources, or both fast feedback and regular feedback.”. Par. 46, “scheduling information transmitted on physical uplink control channel (PUCCH)”).
Referring to claim 5, Yoo discloses a method for transmitting information, applied to a terminal device (FIG. 3B, abstract and Par. 11, “the device may transmit control information (e.g., ACK/NACK, CSI, etc.) to a corresponding device . . . device may report control information quasi-periodically”. Note that the CSI is reported as control information and further the CSI is transmitted quasi-periodically) and comprising: receiving first information sent by a network side device, the first information comprising a resource indicator for performing a quasi-periodic Channel State Information (CSI) feedback (FIG. 3A and 3B, Par. 55, “base station 105-a may establish connections with UE 115-a and UE 115-b. Base station 105-reporting schedule according to which UE 115-a and UE 115-b should report control information (e.g., CSI, etc.) to base station 105-a”. Par. 67, “UE1 and UE2 . . . may be scheduled to report CSI during uplink TTI 370”, “Each UE 115 may determine that its respective reporting interval CSI UE1 320-c . . . is scheduled within uplink TTIs 370”, note that uplink control information (CI), e.g., CSI is scheduling information transmitted on a PUCCH to the UE and the UE determines the interval or a periodic value of sending CSI feedback to the base station based on the scheduling information sent by the base station. Thus, the scheduling information that the Quasi-periodic CSI is sent is equivalent to first information indicator for performing Quasi-periodic CSI) and duration candidate values of the quasi-periodic CSI (Par. 20, “identifying a transmission time interval (TTI) associated with transmitting first CSI feedback”.  Par. 39, ”the UE reports CSI quasi-periodically via a frequency channel of a shared frequency band based on a periodic reporting schedule and control feedback window”. Note that the base station sends a time window that for UE to send Quasi-CSI during that window. This time window defines a duration of time candidate designated for the UE to send the quasi-periodic CSI. Further, note that base station sends TTI (Transmission Time Intervals) for Quasi-CSI reporting, which also reads duration value for Quasi-periodic CSI) ; 
receiving second information sent by the network side device and determination information for determining a duration of the quasi-periodic CSI feedback from the candidate values (Par. 55, “Base station 105-a may additionally send a control feedback window to UE 115-a and UE 115-b designating time thresholds prior and/or subsequent to specified reporting TTIs (e.g., subframes, symbols, etc.) for which quasi-periodic CSI reporting is configured”. Par. 11, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the designated TTI during which the UE may transmit control 
feeding quasi-periodic CSI back to the network side device within the duration (Par. 16, “transmitting, in the CCA-exempt feedback transmission, the uplink scheduling feedback or the CSI feedback.”); and
stopping feeding the quasi-periodic CSI back to the network side device when the duration expires (Par. 10, “the UE may send the control information according to an interval, specified by the base station”. Par. 11, “periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the designated TTI during which 
Yoo is not relied on for the second information comprising an activation indicator for activating the quasi-periodic CSI feedback.
In an analogous art, Jeon discloses receiving an activation indicator for activating the quasi-periodic CSI feedback (Par. 374, “At step 3008, the base station may transmit, to the wireless device, a DCI indicating the activation of SP CSI (e.g., activation of SP CSI reporting), for example, if the base station determines to receive the one or more SP CSI reports via the uplink shared channel. For example, the selection of the DCI for the SP CSI activation indication may implicitly indicate that the one or more SP CSI reports should be reported via an uplink shared channel”. Note that DCI is a downlink control information for indicating an activation of SP CSI (semi-persistent CSI). SP CSI is equivalent to qusi-periodic CSI).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Yoo by incorporating the teachings of Jeon so that the mobile terminal would be in sync with the base station and base station would know when the CSI feedback would come. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 6, the combination of Yoo/Jeon discloses the method of claim 5, wherein receiving the first information sent by the network side device comprises: receiving Radio Resource Control (RRC) signaling carrying the first information or Medium Access Control Layer Control Element (MAC CE) signaling carrying the first information; and  wherein receiving the second information sent by the network side device comprises receiving MAC CE signaling carrying the second information or Downlink Control Information (DCI) signaling carrying the second information (Yoo, Par. 11, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI,”. Par. 41, “UE may using PUCCH or PUSCH resources, or both fast feedback and regular feedback.”. Par. 46, “scheduling information transmitted on physical uplink control channel ( PUCCH)”). 
Referring to claim 8, the combination of Yoo/Jeon discloses the method of claim 5, wherein the resource indicator for performing the quasi-periodic CSI feedback comprises at least one of: indication information for indicating a Physical Uplink Control CHannel (PUCCH) resource used to perform the quasi-periodic CSI feedback or indication information for indicating a Physical Uplink Shared CHannel (PUSCH) resource used to perform the quasi-periodic CSI feedback; and the duration candidate values of the quasi-periodic CSI feedback comprise: candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback (Yoo, Par. 41, “UE may be semi-statically configured to report fast feedback, regular feedback using PUCCH or PUSCH resources, or both fast feedback and regular feedback.”. Par. 46, “scheduling information transmitted on physical uplink control channel (PUCCH),” Par. 46, “scheduling information transmitted on physical uplink control channel (PUCCH)”. Note that due to alternative claim language, it is sufficient for prior art to disclose only of the alternative limitations). 
Referring to claim 9, the combination of Yoo/Jeon discloses the method of claim 8, wherein determining the duration of the quasi- periodic CSI feedback based on the first information and the second information comprises: determining, based on the determination information in the second information, a unique number of times of the quasi-periodic CSI feedback or a unique time length of the quasi-periodic CSI feedback from the candidate values for the number of times of the quasi-periodic CSI feedback or the candidate values for the time length of the quasi-periodic CSI feedback (Yoo, Par. 11, 20, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the designated TTI during which the UE transmit the periodic CSI report at the beginning of a control feedback window that is within a certain time period of, or includes, the designated reporting TTI”). 
Referring to claim 10, the combination of Yoo/Jeon discloses the method of claim 8, wherein feeding the quasi-periodic CSI back to the network side device comprises: feeding the quasi-periodic CSI back to the network side device through at least one of the PUCCH resource or the PUSCH resource indicated in the resource indicator for performing the quasi-periodic CSI feedback (Yoo, Par. 51, “the periodic CSI information may be reported using physical uplink control channel (PUCCH) resources”).
Referring to claim 11, the combination of Yoo/Jeon discloses the method of claim 5, wherein feeding the quasi-periodic CSI back to the network side device within the duration comprises measuring a measurement resource configured by the network side device before performing each feedback of the quasi-periodic CSI to the network side device within the duration; and reporting the quasi-periodic CSI to the network side device based on a measurement result (Yoo, Par. 61, “UE 115-a may compute CSI for the designated channels using the transmitted CRSs or CSI-RSs. UE 115-a may transmit the aperiodic CSI report to base station 105-a using the PUSCH”, “In some cases, UE 115-a may determine the PSD of the reference signals based on the transmission bandwidth (e.g., 20, 40, 60, 80 Mhz, etc.). In some cases, UE 115-a may develop a CSI report based on the determined PSD”.  Note that the UE calculates or computes CSI based on CSI-RS (or CSI reference signal) and sends CSI feedback on those RSs. Another way that UE sends CSI feedback is by send CQI (channel quality information) based on measuring PSD).
Referring to claim 12, the combination of Yoo/Jeon discloses the method of claim 11, wherein the measurement resource comprises one of the following: a periodic CSI-Reference Signal (CSI-RS) resource, a periodic Synchronization Signal Block (SSB) resource, a quasi-periodic CSI-RS resource, or a quasi- periodic SSB resource (Yoo, Par. 61, “UE 115-a may compute CSI for the designated channels using . . .  CSI-RSs. Note that due to alternative claim language, it is sufficient for prior art to teach only one of the alternatives).

Referring to claim 14, the combination of Yoo/Jeon discloses the method of claim 5, wherein the quasi-periodic CSI comprises at least one of the following: a CSI-RS Resource Indicator (CRI), a Rank Indication (RI), a Precoding . Matrix Indicator (PMI), a Channel Quality Indicator (CQI), a single wideband indication il for indicating a codebook index, a Reference Signal Receiving Power (RSRP), an SSB-Index or a Layer Index (LI) (Yoo, Par. 61, “UE 115-a may compute CSI for the designated channels using the transmitted CRSs or CSI-RSs.”, “In some cases, UE 115-a may develop a CSI report based on the determined PSD”.  Note that the UE calculates or computes CSI based on CSI-RS (or CSI reference signal) and sends CSI feedback on those RSs. Another way that UE sends CSI feedback is by send CQI (channel quality information) based on measuring PSD). Also Par. 41, “The CSI may include CQI reporting”). 
Referring to claim 19, Yoo discloses a terminal device (FIG. 5, Par. 73, a wireless device 500 configured for channel feedback reporing),  comprising a first receiving component, a second receiving component (FIG. 5, and Par. 76, 90, “Receiver 505”, “The transceivers 935 may be configured to communicate bi-directionally, via the antenna(s) 940, with the UEs 115”. Note that the receiver can be combined with the transmitter, and/or it can have multiple antennas. Further, one skilled in the art would know that a receiver intrinsically has multiple components, e.g., an antenna component and a processing component, or modulator component), a determination component (FIG. 6-7, “Communication Manager”. FIG. 8 and Par. 86, “UE 115-c may also include a processor 805, and memory 815 . . . transceiver 835”) and a feedback component (FIG. 6, 7, “Feedback Processor”. FIG. 8, “Feedback Reporting module 810”), wherein the first receiving component is configured to receive first information sent by a network side device, the first information comprising a resource indicator for performing a quasi-periodic Channel State Information (CSI) feedback (FIG. 3A and 3B, Par. 55, “base station 105-a may establish connections with UE 115-a and UE 115-b. Base station 105-a may send CSI reporting configuration information to both UE 115-a and UE 115-b that indicates a reporting schedule according to which UE 115-a and UE 115-b control information (e.g., CSI, etc.) to base station 105-a”. Par. 67, “UE1 and UE2 . . . may be scheduled to report CSI during uplink TTI 370”, “Each UE 115 may determine that its respective reporting interval CSI UE1 320-c . . . is scheduled within uplink TTIs 370”, note that uplink control information (CI), e.g., CSI is scheduling information transmitted on a PUCCH to the UE and the UE determines the interval or a periodic value of sending CSI feedback to the base station based on the scheduling information sent by the base station. Thus, the scheduling information that the Quasi-periodic CSI is sent is equivalent to first information indicator for performing Quasi-periodic CSI) and duration candidate values of the quasi-periodic CSI (Par. 20, “identifying a transmission time interval (TTI) associated with transmitting first CSI feedback”.  Par. 39, ”the UE reports CSI quasi-periodically via a frequency channel of a shared frequency band based on a periodic reporting schedule and control feedback window”. Note that the base station sends a time window that for UE to send Quasi-CSI during that window. This time window defines a duration of time candidate designated for the UE to send the quasi-periodic CSI. Further, note that base station sends TTI (Transmission Time Intervals) for Quasi-CSI reporting, which also reads duration value for Quasi-periodic CSI) ; 
the second receiving component is configured to receive second information sent by the network side device, the second information comprising determination information for determining a duration of the quasi-periodic CSI feedback from the candidate values (Par. 55, “Base station 105-a may additionally send a control feedback window to UE 115-a and UE 115-b designating time thresholds prior and/or subsequent to specified reporting TTIs (e.g., subframes, symbols, etc.) for which quasi-periodic CSI reporting is configured”. Par. 11, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the designated TTI during which the UE may transmit control information”. Par. 63, “base station 105 may transmit scheduling information to one or more UEs 115 indicating an interval where a UE 115 may 
the determination component is configured to determine, based on the first information and the second information, the duration of the quasi-periodic CSI feedback (Par. 11, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the designated TTI during which the UE may transmit control information”. Par. 63, “base station 105 may transmit scheduling information to one or more UEs 115 indicating an interval where a UE 115 may transmit CSI”. Note that time threshold designates a time duration, which determines quasi-periodic CSI feedback for reporting. Further, note that the control feedback sent by the base station to the UE is equivalent to the second information. This control feedback window designates a designated time threshold, which reads on the quasi-periodic CSI); determining the duration of the quasi-periodic CSI feedback based on the first information and the second information); and the feedback component is configured to feed the quasi-periodic CSI back to the network side device within the duration, and stop feeding the quasi-periodic CSI back to the network side device when the duration expires (Par. 16, “transmitting, in the CCA-exempt feedback transmission, the uplink scheduling feedback or the CSI feedback.”); and stopping feeding the quasi-periodic CSI back to the network side device when the duration expires (Par. 10, “the UE may send the control information according to an interval, specified by the base station”. Par. 11, “periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the designated TTI during which the UE may transmit”. Note that the CSI reporting is performed within the window of TTI, thus, the feedback of the CSI or quasi-periodic CSI would stop when the duration ends).

In an analogous art, Jeon discloses receiving an activation indicator for activating the quasi-periodic CSI feedback (Par. 374, “At step 3008, the base station may transmit, to the wireless device, a DCI indicating the activation of SP CSI (e.g., activation of SP CSI reporting), for example, if the base station determines to receive the one or more SP CSI reports via the uplink shared channel. For example, the selection of the DCI for the SP CSI activation indication may implicitly indicate that the one or more SP CSI reports should be reported via an uplink shared channel”. Note that DCI is a downlink control information for indicating an activation of SP CSI (semi-persistent CSI). SP CSI is equivalent to qusi-periodic CSI).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Yoo by incorporating the teachings of Jeon so that the mobile terminal would be in sync with the base station and base station would know when the CSI feedback would come. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 20, the combination of Yoo/Jeon discloses the terminal device of claim 19, wherein the first receiving component is configured to receive Radio Resource Control (RRC) signaling carrying the first information or Medium Access Control Layer Control Element (MAC CE) signaling carrying the first information (Yoo, Par. 58, “Each UE 115-a and UE 115-b may be designated distinct frequency or time resources of a control channel structure . . . in RRC configuration, based on UE-ID”. Note that because alternative claim format only one alternative is sufficient to be disclosed by prior art, e.g., RRC. Further, note that the UE is configured to communicate in RRC, thus the UE would be receiving Radio Resource Control (RRC) signaling carrying the first information).

or Downlink Control Information (DCI) signaling carrying the second information (Yoo, Par. 60, “downlink control information (DCI) message”).
Referring to claim 22, the combination of Yoo/Jeon discloses the terminal device of claim 19 , wherein the , resource indicator for performing the quasi-periodic CSI feedback comprises at least one of: | indication information for indicating a Physical Uplink Control Channel (PUCCH) resource used to perform the quasi-periodic CSI feedback or indication information for indicating a Physical Uplink Shared Channel (PUSCH) resource used to perform the quasi-periodic CSI feedback; and the duration candidate values of the quasi-periodic CSI feedback comprise: candidate | values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback (Yoo, Par. 41, “UE may be semi-statically configured to report fast feedback, regular feedback using PUCCH or PUSCH resources, or both fast feedback and regular feedback.”. Par. 46, “scheduling information transmitted on physical uplink control channel (PUCCH),” Par. 46, “scheduling information transmitted on physical uplink control channel (PUCCH)”. Note that due to alternative claim language, it is sufficient for prior art to disclose only of the alternative limitations)).
Referring to claim 23, the combination of Yoo/Jeon discloses the terminal device of claim 22, wherein the determination component is configured to determine, based on the determination information in the second information, a unique number of times of the quasi-periodic CSI feedback or a unique time length of the quasi-periodic CSI feedback from the candidate values for the number of times of the quasi-periodic | CSI feedback or the candidate values for the time length of the quasi-periodic CSI feedback (Yoo, Par. 11, 20, “UE may be configured with a specified periodic CSI reporting interval and a control feedback window. While the periodic CSI reporting interval may designate a particular TTI for reporting periodic CSI, the control feedback window may provide a duration prior or subsequent to the transmit the periodic CSI report at the beginning of a control feedback window that is within a certain time period of, or includes, the designated reporting TTI”)..
Referring to claim 24, the combination of Yoo/Jeon discloses the terminal device of claim 22, wherein the feeding component is configured to feed the quasi-periodic CSI back to the network side device through at least one of the PUCCH resource or the PUSCH resource indicated in the resource indicator for performing | the quasi-periodic CSI feedback (Yoo, Par. 51, “the periodic CSI information may be reported using physical uplink control channel ( PUCCH) resources”)).
Referring to claim 25, the combination of Yoo/Jeon discloses the terminal device of claim 19, wherein the feeding component is : configured to: measure a measurement resource configured by the network side device before performing each feedback of the quasi-periodic CSI to the network side device within the duration; and report the quasi-periodic CSI to the network side device based on a measurement result ( Yoo, Par. 61, “UE 115-a may compute CSI for the designated channels using the transmitted CRSs or CSI-RSs. UE 115-a may transmit the aperiodic CSI report to base station 105-a using the PUSCH”, “In some cases, UE 115-a may determine the PSD of the reference signals based on the transmission bandwidth (e.g., 20, 40, 60, 80 Mhz, etc.). In some cases, UE 115-a may develop a CSI report based on the determined PSD”.  Note that the UE calculates or computes CSI based on CSI-RS (or CSI reference signal) and sends CSI feedback on those RSs. Another way that UE sends CSI feedback is by send CQI (channel quality information) based on measuring PSD).
Referring to claim 26, the combination of Yoo/Jeon discloses the terminal device of claim 25, wherein the measurement resource comprises one of the following: a periodic CSI-Reference Signal (CSI-RS) resource, a periodic Synchronization Signal Block (SSB) resource, a quasi-periodic CSI-RS resource, or a quasi- periodic SSB resource (Yoo, Par. 61, “UE 115-a may compute CSI for the designated channels using .  CSI-RSs. Note that due to alternative claim language, it is sufficient for prior art to teach only one of the alternatives). 
Referring to claim 27, the combination of Yoo/Jeon discloses the terminal device of claim 26, wherein the feeding component is configured to: measure same measurement resource, configured by the network side device, at each time; or, measure different measurement resources, configured by the network side device, at each time (Yoo, Par. 41, “The CSI may include CQI reporting for fast link adaptation, which may be reported in the form of a delta CQI. The UE may be semi-statically configured to report fast feedback, regular feedback using PUCCH or PUSCH resources, or both fast feedback and regular feedback.”. Par. 61, “UE 115-a may compute CSI for the designated channels using . . .  CSI-RSs. Note that due to alternative claim language, it is sufficient for prior art to teach only one of the alternatives).
Referring to claim 28, the combination of Yoo/Jeon discloses the terminal device of claim 19, wherein the quasi-periodic CSI comprises at least one of the following: a CSI-RS Resource Indicator (CRI), a Rank Indication (RI), a Precoding Matrix Indicator (PMI), a Channel Quality Indicator (CQN), a single wideband indication il for indicating a codebook index, a Reference Signal Receiving Power (RSRP), an SSB-Index or a Layer Index (LI) (Yoo, Par. 61, “UE 115-a may compute CSI for the designated channels using the transmitted CRSs or CSI-RSs.”, “In some cases, UE 115-a may develop a CSI report based on the determined PSD”.  Note that the UE calculates or computes CSI based on CSI-RS (or CSI reference signal) and sends CSI feedback on those RSs. Another way that UE sends CSI feedback is by send CQI (channel quality information) based on measuring PSD). Also Par. 41, “The CSI may include CQI reporting”). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644